DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites “a half mirror layer” in line 2.  This limitation is unclear as to the meaning of half mirror.  For example, a half mirror may refer to half the surface primarily reflecting visible light and the other half primarily transmitting visible light.  Alternatively, a half mirror may refer to partial function of a mirror (i.e. reflects a portion of incident light while transmitting a portion of incident light) but is not clear as to whether or not the claim requires that half of the incident light is transmitted or provides that any portion less than 100% of incident light is being transmitted.  In the interest of advancing prosecution, the disputed limitation is considered to refer to a partial function of a mirror, but where the amount of transmitted light does not need to be exactly half to be consistent with the description in the specification (e.g., paragraphs 0011, 0017, and 0027-0028).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US Pat. No. 4,537,798).
Claim 1: Cohen teaches a semi-reflective glass sheet (i.e. a decorative product) having a coating upon the glass surface of one or more layers of a metal, a metallic alloy, or a metal compound of sufficient thinness as to at least partially transmit visible light and reflect a major portion of infrared radiation (Col. 1, lines 16-28).  The anchoring layer of the semi-reflective coating prima facie of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The total content of Ni, Cr, and Mo is about 52-100 atm% (calculated as the sum of their ranges with a maximum of 100%), which overlaps the claimed range for the total content of Ni, Cr, and Mo.  See MPEP § 2144.05.  
While not teaching a singular example of the instantly claimed decorative product, it would have been obvious to one of ordinary skill in the art before the effective filing date as this is considered a conventionally known material that is known to afford a semi-reflective coating (i.e. a decorative layer), and one would have had a reasonable expectation of success.
Claim 2: Cohen teaches that the anchoring layer of the semi-reflective coating contains 40-70% Ni (i.e. about 44-77 atm% Ni), 5-31% Cr (i.e. about 6-38 atm% Cr), and 3-28% Mo (i.e. about 2-19 atm% Mo) (Col. 2, lines 45-51), which overlaps the claimed ranges.  See MPEP § 2144.05.
Claim 3: Cohen teaches that the a semi-reflective glass sheet (i.e. a decorative product) having a coating upon the glass surface of one or more layers of a metal, a metallic alloy, or a metal compound of sufficient thinness as to at least partially transmit visible light and reflect a major portion of infrared radiation (Col. 1, lines 16-28).  That is, since the anchoring layer of the semi-reflective coating is a layer of metallic alloy and is semi-reflective, the anchoring layer at least partially transmits visible light (i.e. a part of incident light) and reflects infrared radiation (i.e. a part of incident light).  This is considered to teach where the anchoring layer of the semi-reflective coating is a half mirror layer due to the indefiniteness outlined above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US Pat. No. 4,537,798) as applied to claim 3 above, and further in view of Chambers et al. (US Pat. No. 3,826,728).
Claim 4: The teachings of Cohen regarding claim 3 are outlined above.  Cohen teaches a semi-reflective coating where the anchoring layer of the semi-reflective coating contains 40-70 wt% Ni, 5-31% Cr, and 3-28% Mo and may be deposited by vacuum evaporation (Col. 2, lines 45-51; i.e. since Ni is the largest percentage of the composition, the alloy is considered to be a nickel-base alloy).  Cohen teaches that the semi-reflective coating is of sufficient thinness so as to at least partially transmit visible light (Col. 1, lines 16-28).  However, Cohen does not teach the thickness of the coating.
In a related field of endeavor, Chambers teaches a coated or reflective glass provided with a thin film of a reflective substance on one of its surface (Col. 1, line 68 to Col. 2, line 3) and that as the thickness of the coating is increased to further reduce heat transmission then light transmittance is also reduced (Col. 2, lines 4-14) (i.e. the reflective coating transmits a part of incident light and reflects a part of incident light).  Chambers teaches that such a coated glass have a film of nickel or nickel-base alloy that is sputter coated (i.e. the coating is deposited by vacuum evaporation) to a thickness of 50-400 Å (i.e. about 5-40 nm), which overlaps the claimed range for the thickness and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  
As Cohen and Chambers both teach a nickel-base alloy coating deposited by vacuum evaporation on glass and wherein the coating transmits at least a part of visible light and reflects a part of the incident light, they are analogous.  It would have been obvious to one of ordinary skill in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hall et al. (US PGPub. No. 2017/0015802) teaches a decorative coating, especially a decorative metal finish (i.e. the coating is at least partially reflective), that allows back lighting (i.e. the coating transmits at least part of the incident light), wherein suitable materials include Ni, Cr, Mo, etc., and may be deposited by vacuum deposition to a thickness of less than about 200 nm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784